Citation Nr: 1044702	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  05-32 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Evaluation of chondromalacia of the left knee, currently 
evaluated as 10 percent disabling for osteoarthritis, with a 
separate 10 percent rating for instability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to February 
1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  During the 
course of this appeal, the Veteran was granted a separate 10 
percent evaluation for instability of the left knee.  However, as 
this grant does not represent a total grant of benefits sought on 
appeal, the claim for increase remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).  An October 2008 Board decision 
remanded this issue for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, the Board notes that in June 2010, the RO 
mailed a copy of the June 2010 supplemental statement of the case 
to the Veteran.  However, the June 2010 supplemental statement of 
the case was returned to the Board as undeliverable in November 
2010.  The Board finds that remand is necessary for the RO to 
verify the Veteran's current address and then re-send a copy of 
the June 2010 supplemental statement of the case to the Veteran.   

Additionally, the Board remanded this claim for further 
development in October 2008 for records to be obtained from the 
Veteran's private physician who performed surgery on his left 
knee in July 2007.  Subsequent to that remand, the Veteran was 
sent a letter in January 2009 requesting further information 
about his treatment for his left knee disability.  However, that 
letter initially referred only to the Veteran's tinnitus and only 
asked for treatment records pertaining to his left knee during 
service.  It did not specifically request the records identified 
in the prior remand.  Nevertheless, the Veteran did submit one 
record from the private doctor who performed his surgery, which 
was dated in June 2008, after the Veteran's surgery.

In April 2010, the Veteran was sent a more comprehensive letter, 
specifically asking for certain private records and providing a 
release form.  In response to this letter, the Veteran returned a 
release form, dated June 2010 but not received at the Board until 
August 2010, specifically authorizing his private records to be 
obtained.

A Remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the Remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998). Where the Remand orders of the 
Board are not complied with, the Board itself errs in failing to 
ensure compliance.  Id.  In the prior remand, the Board requested 
that these records be associated with the claims folder, and as 
the Veteran has now submitted a release for these records, they 
must be associated with the claims folder before further 
adjudication of the Veteran's claim can be undertaken.

The Board regrets the additional delay in adjudication of the 
Veteran's claim that a further remand will entail; however, it is 
necessary to ensure that the Veteran receives all consideration 
due him under the law.

Accordingly, the case is REMANDED to the AMC for the following 
action:

1.	Verify the Veteran's current mailing 
address, and then send out a copy of the 
June 2010 supplemental statement of the 
case to the Veteran.

2.	Contact the Leesburg Regional Medical 
Center and request all relevant records 
pertaining to the Veteran's left knee 
disability.  A release containing the 
facility's address is on file.

3.	Thereafter, the AMC should re-adjudicate 
the Veteran's claim of entitlement to an 
increased evaluation for his service-
connected left knee disability.  If any 
benefits sought are not granted, the 
Veteran should be furnished a supplemental 
statement of the case and an opportunity 
to respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Jennifer Hwa
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


